Citation Nr: 1630523	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-14 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the bilateral knee.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 until April 1988.

These matters come before the Board of Veteran's Appeals (Board) from June 2010 and December 2013 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative joint disease of the bilateral knee, is related to active service


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the bilateral knee have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In regard to the issue of entitlement to service connection for degenerative joint disease of the bilateral knee, the Board is granting in full the benefits sought on appeal here. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with degenerative joint disease of the bilateral knee. (See December 2013 VA medical examination.). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty she experienced knee pain. The Veteran's service treatment records (STRs) reflect that during active service, the Veteran complained of, and was treated for, bilateral knee pain, to include bilateral chondromalacia of the patella. (See September 1979 Clinical Record). The Board finds that based on the above evidence, the Veteran's statements that she experienced bilaterally knee injury in service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In a May 2016 private medical examination report, the examiner opined that it is at least likely as not that the Veteran's degenerative joint disease is associated, with and contributed to, by her service-connected chronic bilateral chondromalacia condition.  The private examiner's medical opinion was based on a review of the claims record to include the Veteran's numerous in-service treatments for her bilateral knee condition.

The Board acknowledges the December 2013 VA medical examination report, in which the physician's assistant opined that the Veteran's degenerative joint disorder of the bilateral knee is less likely as not incurred in, related to, or caused by bilateral knee chondromalacia treated in service. The physician's assistant explained that the Veteran's in-service chondromalacia of the bilateral knee was "acute and transient". 

The Board finds the December 2013 VA medical opinion to be inadequate. As noted above, the physician's assistant concluded that the Veteran's in-service knee condition was acute and transient. The Board notes that symptoms that are considered acute have a short course. Dorland's Illustrated Medical Dictionary, 32nd Ed. 1994 at 24. However, the claims folder, to include the December 2013 medical examination, notes the Veteran's chronic treatment for her bilateral knee condition. Specifically, the claims folder reflects the Veteran with a bilateral knee condition as early as 1979; and continuing throughout her active service. (See September 1979 Clinical record and March 1988 Report of Medical History). As such, the Board finds that the Veteran's in-service bilateral knee condition was not acute and transient; but rather existed for majority of her active military service. Based on the above, the Board finds the December 2013 VA medical opinion of no probative value. 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and her credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for degenerative joint disease of the bilateral knee and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for degenerative joint disease of the bilateral knee is granted.


ORDER

Entitlement to service connection for degenerative joint disease of the bilateral knee is granted.



REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.  The Veteran has asserted that she receives medical treatment in regard to her hearing loss disability from VA. (See Hearing Transcript page 15). A review of the claims folder does not reflect that VA treatment records have been associated with the electronic claims folder. As such, VA should attempt to obtain all records not already associated with this folder.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for her bilateral hearing loss, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include records from James A. Haley's Veteran's Hospital, Tampa, Florida, and associate them with the claims file.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


